Citation Nr: 1603386	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left upper extremity peripheral neuropathy.

2. Entitlement to service connection for right upper extremity peripheral neuropathy.

3. Entitlement to service connection for left lower extremity peripheral neuropathy.

4. Entitlement to service connection for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1979.

This case comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's files are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is unclear whether the AOJ obtained the Veteran's complete service treatment records.  What appears to be a set of service treatment records is stored on the Veterans Benefits Management System (VBMS) paperless claims file.  But the file also includes a May 2011 memorandum finding that complete service treatment records were unavailable and the subsequent checklist for certification of this appeal to the Board also indicates that complete service treatment records were not obtained.  There are no notes or administrative memoranda indicating the source or date of receipt of the service treatment records which are available.

On remand, the AOJ should attempt to determine whether the service treatment records in the VBMS file are complete.   If they are not, it is not clear from the May 2011 memorandum that all reasonable efforts to find them have been exhausted.

The VA Adjudication Procedure Manual indicates that, prior to May 1994, Air Force records were assembled at the separation point and a sort was performed based on whether there was a Reserve obligation or Reserve/National Guard connection.  The VA Adjudication Procedure Manual also notes that the records may not be where they are supposed to be because of delays in forwarding records from one point to another.  It is also possible that the records might never have left the separation center or treating facility.  See VA Adjudication Procedure Manual, M21-1, Part III, para. 4.01.  According to the Veteran's  DD214 Form, the Veteran's place of separation in March 1979 was the Robins Air Force Base in Georgia. 

It is not clear if the AOJ ever made a direct request to Robins Air Force Base for service treatment records.  There is likewise no indication that the AOJ contacted the Air Force Military Personnel Center, another possible location for the appellant's records, or the Alabama Air National Guard, the organization with which the Veteran was a member after the completion of his active duty service with the Air Force.  It appears that the AOJ has not exhausted all possible avenues of development and additional action may be required.  On remand, if the AOJ determines that the service treatment records available in the VBMS file are incomplete, the AOJ should make an additional attempts to obtain and associate with the claims file the appellant's complete service medical records, including both active duty and Air National Guard records.  

The Veteran claims his peripheral neuropathy is the result of his exposure to certain jet fuels and other chemicals during his service in the Air Force.  The AOJ denied those claims based on a June 2011 VA examination of the peripheral nerves.  The examination report includes a diagnosis of peripheral neuropathy of the lower extremities, but there is no medical opinion on whether that condition is related to exposure to jet fuels in the Air force.  The VA examination report also does not address whether the Veteran has peripheral neuropathy of the upper extremities.  

The Veteran has supplied letters from two of his physicians, one in private practice and another who works at a VA outpatient facility.  These physicians appear to believe that the Veteran's peripheral neuropathy is related to his exposure to jet fuel.  Unfortunately, the letters of both physicians are phrased in language which is confusing about the degree of medical certainty to which the respective authors hold their opinions, i.e., one physician wrote that "it is more likely than not that [the Veteran's] prolonged exposure to the above mentioned toxins makes it at least possible that his caused the onset of his peripheral neuropathy."  Another physician wrote that the Veteran's exposure to jet fuel "could possibly and likely probably is a contributor to his peripheral neuropathy due to military service."  Neither letter includes a clear explanation for the opinion given.  On remand, an appropriate specialist should review the medical evidence, including the letters of the Veteran's physicians, examine the Veteran, and provide VA with a new medical opinion on the nature and etiology of peripheral neuropathy of the bilateral upper and lower extremities.

Moreover, one of the physician's has indicated that the Veteran had been a patient in excess of 20 some years.  Records of treatment over those years might be probative as to the issues on file.  As such, those records should be sought.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should attempt to determine whether or not the service treatment records in the Veteran's VBMS file are complete.  The results of these attempts should be recorded in a memorandum which should be associated with the claims file.  If the AOJ determines that the available service treatment records are not complete, the AOJ should make another attempt to obtain complete copies of service treatment records.  These efforts should include requests to the Veteran's duty station at the time of separation, Robins Air Force Base in Georgia, and to the Alabama Air National Guard.  

2. If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ should then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Obtain, with the Veteran's assistance as needed, records of all treatment rendered for 20 plus years from the private physician who has reportedly treated the Veteran.  All attempts to obtain records should be documented in the claims folder.

4. Arrange for the Veteran to be examined by an appropriate specialist to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities, and obtain an opinion as to whether peripheral neuropathy of the bilateral upper and lower extremities is related to his exposure to jet fuel during active duty service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner's report should particularly discuss the letter of R.B., one of the Veteran's VA physicians, and R.U., a physician in private practice.  Both letters indicate that a potential relationship exists between exposure to jet fuel and peripheral neuropathy, though the level of the respective authors' certainty is unclear.  The examiner should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed peripheral neuropathy had its onset during the Veteran's service in the Air Force or is otherwise related to any injury, illness or event in service, including the Veteran's claimed exposure to jet fuel.  A complete rationale should be provided for all opinions.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

